    Case 1:18-cr-00603-ARR Document 1 Filed 11/07/18 Page 1 of 8 PageID #: 1
                                                                                  FILED
                                                                              IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N.Y.

SDD:RMT/SME                                                              A      NOV - 7 2018      ★
F. #2018R02136
                                                                           BROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X


UNITED STATES OF AMERICA                               INDICTMENT


       - against -
                                                       (T.18,U.S.C.,§§ 924(c)(l)(A)(i),
MOHAMED TAEDLIL MOHAMED,                                924(c)(l)(A)(ii), 924(c)(l)(A)(iii),
  also known as "Tahlil Mohamed,"                       924(c)(l)(B)(ii), 924(0), 981(a)(1)(C),
  'Mohamed Tahlil/'"Maxamed                             1201(a)(1), 1201(c), 1203(a)/
  Tahliil Guure," "the Taliye" and                      1203(b)(1), 3238,2 and 3551            T.
    "Mohamed the Taliye,"                               21,U.S.C., § 853(p);                 §
                                                        2461(c))
                        Defendant.
                                                                                   ROSS^O.

THE GRAND JURY CHARGES:


                                         COUNT ONE
                                  (Kidnapping Conspiracy)

       1.     In or about and between January 2012 and September 2014, both dates being

approximate and inclusive, in an offense begun and committed in Somalia and elsewhere out

ofthe jurisdiction of any particular State or district ofthe United States, the defendant

MOHAMED TAHLIL MOHAMED,also known as "Tahlil Mohamed,""Mohamed Tahlil,"

"Maxamed Tahliil Guure," "the Taliye" and "Mohamed the Taliye," who, after the conduct

required for this offense occurred, was first brought to and found in the Eastern District of

New York,together with others, did knowingly and intentionally conspire to seize, confine,

inveigle, decoy, kidnap, abduct and carry away and hold, for ransom and reward and

otherwise, a person, to wit: John Doe, an individual who is a dual citizen ofthe United States

and another country and whose identity is known to the Grand Jury, and to use one or more
Case 1:18-cr-00603-ARR Document 1 Filed 11/07/18 Page 2 of 8 PageID #: 2
Case 1:18-cr-00603-ARR Document 1 Filed 11/07/18 Page 3 of 8 PageID #: 3
Case 1:18-cr-00603-ARR Document 1 Filed 11/07/18 Page 4 of 8 PageID #: 4
Case 1:18-cr-00603-ARR Document 1 Filed 11/07/18 Page 5 of 8 PageID #: 5
Case 1:18-cr-00603-ARR Document 1 Filed 11/07/18 Page 6 of 8 PageID #: 6
Case 1:18-cr-00603-ARR Document 1 Filed 11/07/18 Page 7 of 8 PageID #: 7
Case 1:18-cr-00603-ARR Document 1 Filed 11/07/18 Page 8 of 8 PageID #: 8
